The opinion of the court was delivered by
Redfield, J.
The only question raised in the present case is, whether a contract for one hundred “ bushels” of corn, is satisfied by the tender of fifty-six hundred pounds of corn, measuring less than the specified number of bushels. The statute in force, at the time of the making of the contract, provides “ that the standard weight of com shall be fifty-six pounds to the bushel.” We have no doubt it was the intention of the legislature, to fix a more uniform standard of value for grain, than could be attained by mere capacity. This could only be done by weight. It would be impossible to define the quality of grain by any other medium. It must be understood by this statute, that fifty-six pounds of corn, whether measuring more or less than the Winchester bushel, should be equivalent to a bushel. It then defined the' import of the term bushel. In entering into this contract, the parties are to be considered as using the term according *248to its known legal import, at the time. Should we give any otjier construction to the statute, we must render it either nugatory or absurd<
Judgment reversed.